The plaintiffs in error were jointly indicted in New York for the crime of grand larceny, in an indictment containing a single count. Klein pleaded guilty of an attempt to commit grand larceny, and was thereupon sentenced, and Myer at the same time was tried and convicted of the crime of grand larceny and sentenced to the State prison. This appears by the record of judgment. There is no case or bill of exceptions, and the proceedings on the trial are not before us. The writ of error is brought on behalf of Myer, to reverse the judgment, upon the ground that the offense, whatever it was, was the same as to both parties; that the conviction of Klein for an attempt to commit the crime showed what the grade of it was, and that the subsequent conviction of Myer for the perfected crime of larceny was necessarily illegal. I think there are several answers to this position.
1. It does not appear that the conviction of Myer was subsequent to the conviction of Klein. The only reason to infer it was, is that it is subsequent in the order of statement in the record. It does not follow from this that such was the order of their conviction, nor that they were not, as they are stated to be in the record, simultaneous.
2. But assuming the conviction of Klein to have been first had, and subsequently that of Myer, I see no sufficient reason why both are not legal. It is true the crime is charged as thesame on the part of both, but it would not necessarily appear so in proof, nor be so in fact, and there would be no legal obstacle to convicting the one and acquitting the other by the verdict of the jury. One might be guilty, and the other innocent; and the guilty would not escape because the innocent was acquitted on an indictment charging a joint offense. The crime is in its nature several, and not joint, though two may participate in the same offense, and be jointly indicted therefor. If it be granted that one may be convicted and the other acquitted under a joint indictment, I see no reason why one may not be convicted of the perfected crime, and the other of an attempt to commit the crime. The verdict might, if the facts justified it, properly *Page 237 
declare such a result, and, if so, why might not the plea of the one be accepted for the minor offense, and the conviction of the other be had for the greater crime? I understand the reason urged to be, that they must have committed the same crime, and the prior conviction of Klein shows that crime to have been an attempt to commit grand larceny, and, hence, that the crime itself, as declared by law, could not have been committed. The answer is, it is not certain, nor legally necessary to support the conviction, that they should have been guilty of the same offense. As a matter of pleading, it was necessary so to charge it; as a matter of proof, under such a pleading, it might be different. We can well conceive that both might have been concerned in the same transaction, and yet that one committed the perfected crime and the other was guilty only of an attempt to commit it. With this record, we must assume such to have been the case. The facts show it, and there is no evidence to the contrary. Hence, there is no legal inconsistency in the convictions which have been had.
3. But, suppose the inconsistency to exist, which party is to have the benefit of it? In which case was the error committed? The prior conviction of Klein was not pleaded, and, as we must assume, was not given in evidence, on the trial of Myer. There was nothing there to show that the actual crime was of an inferior grade, and nothing exhibiting any legal error. No such point was made on the trial. No question was made as to the grade of the offense, and there was absolutely nothing to mitigate the character of the offense, or to indicate doubt of the defendant's guilt of the crime with which he stood charged. What, then, were the court and the jury to do, but to convict and sentence him? I think, therefore, the point now taken by the defendant did not arise.
4. When Myer was tried, there was, in fact, no other defendant to be tried, and no other crime to be proved, than one against him. The other defendant had been convicted and sentenced, and practically disappeared from the record. The trial proceeded against Myer alone. Although the name of another party appeared in the indictment, there was nothing *Page 238 
to show what had become of her, or, if there was, that she had been legally withdrawn from the record. We have no case or bill of exceptions, and I do not think the facts are before us necessary to raise the point on which the plaintiff in error relies. So far as the record is in evidence, it does not show that there was error in the defendant's conviction; and if either is to escape, it should not be the greater criminal.
5. There are only two adjudications cited by the counsel for the prisoner, and those are not parallel to the present. In the case of The King v. Hearnsted and Hudson (Russ.  Ryan, 343), there was a joint indictment against two defendants for stealing twenty-seven penknives. The jury found one defendant guilty of stealing twenty-five of them, and the other of stealing the other two, and, practically, each of them not concerned in the larceny of those of which they were not convicted. The offenses being distinct, and not relating to the same transaction, and the punishment different, it was held that judgment could not be pronounced against either without a nolle prosequi as to the other.
In this case the transaction as to both is the same; both participated in it, but with different degrees of guilt constituting different grades of the offense.
The same difficulty meets us in the other case cited, that ofTaunton and Henry (2 Moody, 118). The indictment was a joint one for robbery by violence. In that offense Taunton did not participate, although he acted in aid of Henry in the commission of a previous offense, attempted robbery by intimidation, and it was held (precisely how the question arose is not stated), that the verdict against Taunton must be set aside as improperly joined with the other party, leaving it to stand against the greater criminal.
In the present case, as to such criminal, I think the same course should be pursued, and the judgment of the Supreme Court affirmed.
All concur in affirming the judgment.
Judgment affirmed. *Page 239